UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4078


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDRICK LAMAR MCBRIDE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-01223-PMD-1)


Submitted:   July 9, 2013                 Decided:   July 15, 2013


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. Robert Nicholas Bianchi, OFFICE OF THE
UNITED STATES ATTORNEY, Nathan S. Williams, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fredrick Lamar McBride appeals the 188-month sentence

imposed following his guilty plea on remand to possession with

intent    to   distribute   cocaine,   in   violation   of   21   U.S.C.

§ 841(a)(1) (2006). *   On appeal, McBride’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

whether the sentence imposed by the district court on remand was

reasonable.     McBride was advised of his right to file a pro se

supplemental brief but did not file one.        Finding no error, we

affirm.

           The sole issue raised in the Anders brief is whether

McBride’s sentence on remand was reasonable.            In reviewing a

sentence, we must first ensure that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2006) factors, or failing to

adequately explain the sentence.        Gall v. United States, 552

     *
       We previously affirmed McBride’s conviction for possession
of a firearm or ammunition by a convicted felon but vacated his
sentence on that conviction; we also vacated his convictions for
the instant § 841(a)(1) charge and a charge of possession of a
firearm in furtherance of a drug trafficking crime and remanded
for additional proceedings.   See United States v. McBride, 676
F.3d 385 (4th Cir. 2012).       The “possession in furtherance”
charge was dismissed on remand pursuant to a plea agreement
between McBride and the Government.



                                   2
U.S. 38, 51 (2007).               Once we have determined that there is no

procedural        error,          we        must      consider        the       substantive

reasonableness         of     the      sentence,      “tak[ing]       into     account    the

totality of the circumstances.”                     Id.    If the sentence imposed is

within     the    appropriate              Guidelines       range,     we     consider     it

presumptively reasonable.                   United States v. Abu Ali, 528 F.3d
210, 261 (4th Cir. 2008).                  The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

the § 3553(a) factors.”                    United States v. Montes-Pineda, 445
F.3d 375,    379     (4th       Cir.      2006)       (internal        quotation    marks

omitted).        Upon       review,     we    conclude      that     the    district     court

committed no procedural or substantive error in imposing the

188-month sentence on remand.                      United States v. Lynn, 592 F.3d
572, 577 (4th Cir. 2010) (providing standard of review).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s amended judgment.                               This

court requires that counsel inform McBride, in writing, of his

right to petition the Supreme Court of the United States for

further review.          If McBride requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel    may    move       in     this     court    for    leave    to     withdraw    from

representation.         Counsel’s motion must state that a copy thereof

was served on McBride.                 We dispense with oral argument because

                                                3
the facts and legal conclusions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4